Bkoyles, C. J.
1. To entitle a party to a continuance under section 5717 of the Civil Code of 1910, which provides: “If either party shall be providentially prevented from attending at the trial of any cause, and the counsel of such absent party will state in his place that he cannot go safely to trial without the presence of such absent party, such cause shall be continued, provided his continuances are not exhausted,” counsel for the absent party must “ state in his place that he cannot go safely to trial without the presence of such absent party;” and, the record in the instant case failing to show that such a statement was made, it does not appear that the trial judge abused his discretion in denying the motion for a continuance.
2. The general grounds of the motion for a new trial, not being argued or insisted upon in the brief of counsel for plaintiff in error, are treated as abandoned.
3. This court not being convinced that the writ of error in this case was prosecuted for the purpose of delay only, the request of the defendant in error that damages be awarded against the plaintiff’ in error is denied.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.